              Case 2:13-cr-00399-MCE Document 387
                                              385 Filed 03/31/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:13-CR-0399 MCE
11
                                   Plaintiff,              ORDER GRANTING THE UNITED
12                                                         STATES’ MOTION TO SEAL DOCKET
                            v.                             ENTRY 381
13
     JESSE DAVENPORT, A/K/A DRACO JOHN                     DATE: April 1, 2021
14   FLAMA,                                                TIME: 9:00 a.m.
                                                           COURT: Hon. Morrison C. England, Jr.
15                                 Defendant.

16

17          This matter is before the Court on the motion by the United States to seal Docket Entry 381, that

18 was filed on March 30, 2021, by defendant Jesse Davenport, a/k/a Draco John Flama (“defendant”),

19 with an exhibit that identifies, by full name, the minor victim in this case, as well as and “any

20 information concerning” the minor victim that could be used to identify the minor victim. In addition,
21 another exhibit filed with Docket Entry 381 contains and “any information concerning” the minor

22 victim of a prior crime of the co-defendant. The Court finds that:

23              1. Federal Rule of Criminal Procedure 49.1(a)(2) requires any party in an action in this

24                  Court to refer to “the name of an individual known to be a minor” by the minor’s initials

25                  only. Likewise, Local Rule 140(a)(i) requires that reference to all minors in criminal

26                  actions be by the minors’ initials only.

27              2. Title 18, United States Code, Section 3509(d)(2) provides for the filing under seal of

28                  “the name of or any other information concerning a child.”


      ORDER GRANTING MOTION TO SEAL DOCKET                     1
      ENTRY 381
               Case 2:13-cr-00399-MCE Document 387
                                               385 Filed 03/31/21 Page 2 of 3

 1               3. In a March 30, 2021 filing captioned: “EXHIBITS TO SENTENCING

 2                   MEMORANDUM,” (Doc. 381), defendant included an exhibit that contains the full

 3                   name of the minor victim in this case, as well as “any information concerning” the minor

 4                   victim that could be used to identify the minor victim.

 5               4. In Document 381, the defendant included an exhibit that contains “any information

 6                   concerning” the minor victim in his co-defendant’s prior case, where such information

 7                   could be used to identify the minor victim.

 8               5. This Court is authorized to seal documents upon the showing required by applicable law.

 9                   See Local Rule 141(a) of the Local Rules of the United States District Court for the

10                   Eastern District of California; 18 U.S.C. § 3509(d)(2).

11               6. On March 31, 2021, the defendant made an amended filing (Doc. 383) that appears to

12                   have redacted the information at issue.

13            Based on the above, the Court also finds that sealing of Docket Entry 381 is appropriate to

14 avoid injury to the minor victim in this case, as well as the minor victim in the co-defendant’s prior

15 criminal case, and to protect the minor victims’ privacy and comply with federal law and other

16 authority.

17            ACCORDINGLY, and for good cause shown, it is hereby

18            ORDERED that, the United States’ Motion to Seal Docket Entry 381 is GRANTED; and it is

19 further,

20            ORDERED that, Docket Entry 381 shall be permanently sealed, subject only to a motion to

21 unseal, and finding of good cause, pursuant to Local Rule 141(f); and it is further,

22            ORDERED that, Defendant shall refrain from identifying any victims of his convictions or any

23 alleged victims in the matter currently pending before this Court unless such identification is in strict

24 compliance with Federal Rule of Criminal Procedure 49.1(a)(2); and it is further,

25            ORDERED that, defendant’s Court-appointed paralegal, standby counsel, and staff for standby

26 counsel shall review any filings by defendant, before they are filed, to ensure compliance with Federal

27

28


      ORDER GRANTING MOTION TO SEAL DOCKET                2
      ENTRY 381
             Case 2:13-cr-00399-MCE Document 387
                                             385 Filed 03/31/21 Page 3 of 3

 1 Rule of Criminal Procedure 49.1(a)(2), and certify such compliance in writing as previously ordered by

 2 the Court in Document 147.

 3         IT SO ORDERED.

 4

 5   Dated: March 31, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      ORDER GRANTING MOTION TO SEAL DOCKET            3
      ENTRY 381
